DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 9-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ophardt et al. (“Ophardt”) hereinafter (US PG PUB 2014/0144934).
Regarding claim 1, Ophardt discloses a housing (item 11, figure 1) for dispensing fluid from a first fluid dispenser (item 12, figure 1) and a second fluid dispenser (another dispenser like 12, figure 1); 
wherein the housing is configured to removably receive the first fluid dispenser when the second fluid dispenser is absent from the housing (figure 1, housing 11 is capable holding a single dispenser 12 when a similar dispenser 12 or any other different dispenser (see figure 24) is absent from the housing, figure 1); 
wherein the housing is configured to removably receive the second fluid dispenser (item 12, figure 22) when the first fluid dispenser is absent from the housing; 
the housing comprising an actuation mechanism (item 16, figure 1) with a first engagement element (item 58, figure 1) for engaging with the first fluid dispenser when the first fluid dispenser is received by the housing, and a second engagement element (backwards portions of elements 56, 57, figures 3, 24) for engaging with the second fluid dispenser when the second fluid dispenser is received by the housing; 
wherein, when the first fluid dispenser is received by the housing and engaged with the first engagement element, activation of the actuation mechanism activates the first fluid dispenser to dispense fluid from the first fluid dispenser (paragraph [0113]); 
wherein, when the second fluid dispenser is received by the housing and engaged with the second engagement element, activation of the actuation mechanism activates the second fluid dispenser to dispense fluid from the second fluid dispenser (paragraph [0113]);; 
wherein the housing is configured to receive the first fluid dispenser without removal of the second engagement element (housing 11 receives dispenser 12 without removal of portions 56, 57, figures 1-3, figures 22-24); and 
wherein the housing is configured to receive the second fluid dispenser without removal of the first engagement element (housing 11 receives dispenser 12 without removal of portion 58, figures 1-3, figures 22-24).
Regarding claim 2, Ophardt discloses that the first engagement element is spaced from the second engagement element (figure 3).
Regarding claim 3, Ophardt discloses that the first engagement element is configured to engage with an activation member (item 66, figure 3) of the first fluid dispenser, and to depress the activation member to dispense fluid from the first fluid dispenser when the actuation mechanism is activated (figures 13-14).
Regarding claim 9, Ophardt discloses that the housing comprises a support member (item 35, figure 3); and wherein the support member is configured to support a fluid reservoir (figure 3) of the first fluid dispenser when the first fluid dispenser is received by the housing.
Regarding claim 10, Ophardt discloses that the first engagement element is spaced forwardly relative to the second engagement element (figure 3).
Regarding claim 11, Ophardt discloses that the second engagement element comprises two catch arms that are configured to engage with a piston forming element of the second fluid dispenser (figure 24).
Regarding claim 12, Ophardt discloses that the actuation mechanism comprises an engagement element carrying body (portion of shroud 15, figures 2 and 13) that carries the first engagement element and the second engagement element; and wherein the engagement element carrying body pivots about a pivot axis (item 60, figure 3) upon activation of the actuation mechanism.
Regarding claim 13, Ophardt discloses that the first engagement element is spaced further from the pivot axis than the second engagement element is spaced from the pivot axis (figure 3); and wherein, upon activation of the actuation mechanism, the first engagement element travels a greater distance than the second engagement element (figures 13-14).
Regarding claim 14, Ophardt discloses that the engagement element carrying body comprises a nozzle shield (item 15, figure 2).
Regarding claims 15 and 20, Ophardt discloses that the first engagement element has a spout tube (open space, figure 2) opening for receiving an elongated spout tube of the second fluid dispenser (figure 24) when the second fluid dispenser is received by the housing.

Allowable Subject Matter
4.	Claims 4-8 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to housings that can accommodate dispenser assemblies and provide actuating mechanisms to dispense fluid from such dispenser assemblies: US PN 3,233,787, US PN 4,186,855, US PN 5,435,463, US PN 5,992,698, and US PN 11,389,035.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754